IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 143 DB 2015 (No. 89 RST 2015)
                                            :
                                            :
TESS JENNIFER KLINE                         : Attorney Registration No. 60092
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 15th day of December, 2015, the Report and Recommendation

of Disciplinary Board Member dated December 4, 2015, is approved and it is

ORDERED that Tess Jennifer Kline, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.